Order entered March 28, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01577-CV

        IN THE INTEREST OF J.A.S.C., J.A.L.C., N.D.C, AND G.S.C, CHILDREN

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-12-08960-T

                                             ORDER
       We ORDER Dallas County District Clerk Gary Fitzsimmons to file, no later than April

2, 2014, either (1) a supplemental clerk’s record containing a copy of all trial court orders that

specifically establish the actions necessary for James Patrick Cook, Sr., to obtain the return of the

children or (2) written verification that no such orders can be located.


                                                       /s/    DOUGLAS S. LANG
                                                              JUSTICE